Citation Nr: 1342012	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-34 333	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of right knee meniscectomy before November 21, 2011, and a rating higher than 30 percent for residuals of a total right knee replacement from January 1, 2013. 



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel












INTRODUCTION

The Veteran served on active duty from December 1967 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal in a rating decision in January 2013, the RO assigned a schedular 100 percent rating following a total right knee replacement from November 21, 2011 to December 31, 2012.  At the termination of the 100 percent schedular rating, the RO assigned a 30 percent rating from January 1, 2013.

In addition to the paper claims file, there is a paperless, electronic claims file.  


REMAND 

In November 2011, the Veteran had total knee replacement for his service-connected right knee disability.  Under Diagnostic Code 5055, following a total knee replacement a 100 percent schedular rating is assigned for one year.  At the termination of the one-year period, the disability is rated on the residuals of the knee replacement.  

Following the total right knee replacement, the RO assigned a schedular 100 percent rating for one year from November 21, 2011, to December 31, 2012.  At the termination of the 100 percent schedular rating, the RO assigned a 30 percent rating from January 1, 2013.



As the Veteran has not been examined by VA since the termination of the 100 per cent schedular rating and as there is a need to verify the current severity of the disability, an examination under 38 C.F.R. § 3.327(a) is needed.  

Accordingly, the claim is remanded for the following action. 

1.  Afford the Veteran a VA examination to determine the current severity of the right knee disability, following the total knee replacement. 

The VA examiner is asked to describe: 

a).  Any ankylosis, if any, and the angle of ankylosis; or,  

b).  Severe painful motion or weakness, if any; or, 

c).  Extension in degrees and any additional limitation of extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of extension; or, 

d).  Any loose motion, requiring a brace. 

The Veteran's file must be made available to the VA examiner. 







2.  After the above development adjudicate the claim.  If benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112. 



_____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).






Department of Veterans Affairs


